DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the art on record does not reasonably suggest or teach tracking a target in a multi-camera surveillance system; the user selecting a portion of video as a target sample from the primary video and adding to a target-sample set; presenting the target sample in a third window of the graphical user interface; searching secondary video for candidate samples based on video in the target sample set, where candidate samples are from the secondary cameras; presenting the candidate samples in the third window of the graphical user interface adjacent to the target sample; upon determination by a user that at least one of the candidate samples includes the target, creating a new target sample from the at least one of the candidate samples, the at least one of the candidate samples associated with one of the secondary cameras; presenting the target samples of the target-sample set in the third window of the graphical user interface, wherein the target samples replace the candidate samples in the third window; repeating the steps of searching, presenting, creating, updating, and adding until no candidate sample that includes the target is determined for a period.
The closest prior art, Buehler et al. (U.S. Pub. No. 2012/0206605 A1), Hirasawa et al. (U.S. Pub. No. 2018/0033153 A1), Berezowski et al. (U.S. Pub. No. 2002/0016971 A1), and Burton et al. (U.S. Pub. No. 2016/0313440 A1), either singularly or in combination, fails to anticipate or render obvious the above limitations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483